Citation Nr: 1540414	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-34 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his daughter testified at an August 2015 Board hearing at the RO before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  

A November 2012 Statement of the Case found that new and material evidence had been received to reopen the claim for entitlement to service connection for bilateral hearing loss and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for bilateral hearing loss, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The claim for entitlement to service connection for bilateral hearing loss was denied by rating decision in June 2005.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the June 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran does not have a bilateral hearing loss that is causally related to service. 

4.  The Veteran does not have tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since June 2005 to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the Board is reopening the Veteran's claim for entitlement to service connection for bilateral hearing loss, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for bilateral hearing loss and for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The Veteran was provided notice in an October 2009 letter, prior to adjudication, of the requirements for entitlement to service connection.  He was also informed in the letter on what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain and as to disability ratings and effective dates if either claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiogram and nexus opinion were obtained in January 2010.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA audiological evaluation obtained in January 2010 is adequate, as it is predicated on a reading of relevant medical records, including the Veteran's separation examination, in the record and includes a nexus opinion with rationale.  Consequently, there is adequate medical evidence of record to make a determination on the service connection issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2015 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Most of the Veteran's service treatment records have not been located and are presumed to have been destroyed by fire at the National Personnel Records Center in 1973.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody." 

The Veteran was advised in writing by VA in May 2010 of potential alternative sources of information that could substantiate his claim, in accordance with Dixon, supra.  Consequently, VA has complied with its duty to notify the Veteran of alternative sources of substantiating information.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the DRO who conducts a hearing fulfill the following two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2015 hearing, the Veteran's representative, Vietnam Veterans of America, and the VLJ asked the Veteran questions about his service-connection claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  


Analysis of the Claims

New and Material Evidence Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A rating decision in June 2005 denied service connection for bilateral hearing loss because there was no evidence of a current hearing loss due to service.  The Veteran was notified of the rating decision in July 2005 and did not timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen the claim for service connection for bilateral hearing loss in January 2010; and this appeal ensues from a May 2011 rating decision, which denied the claim because the evidence did not show a bilateral hearing loss related to service.  

The evidence on file at the time of the June 2005 RO decision consisted of the Veteran's May 1955 service separation examination, which reported bilateral hearing acuity of 15/15 for whispered and spoken voice.  

Evidence received since June 2005 includes VA audiological evaluations dated from December 1996 to January 2010.  

Audiograms beginning in December 1996 show bilateral sensorineural hearing loss.    

The Board has reviewed the evidence received into the record since the June 2005 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a bilateral hearing loss.  The above-noted evidence is new because it has not previously been reviewed by VA.  It is material because it shows bilateral sensorineural hearing loss and raises a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss, as it bears upon one element of a claim for service connection.


Service Connection Claims

The Veteran has contended that service connection for bilateral hearing loss and tinnitus is warranted because he was exposed to acoustic trauma in service and he has had hearing problems since several years after service discharge.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Although most of the Veteran's service treatment records are unavailable and presumed destroyed by fire, his May 1955 separation medical examination report is of record.  According to this report, the Veteran's hearing was 15/15 in each ear for whispered and spoken voice. 

VA treatment records dated from April 1996 to July 2009 reveal that the Veteran was seen in November 1996 with complaints of a three week history of hearing loss in his left ear.  He noted noise exposure in service from small arms and artillery fire and as a civilian crane operator.  He reported in December 1996 that he had had loss of hearing for years but had a dramatic drop in hearing in the left ear approximately seven weeks earlier; he also reported tinnitus.  Audiograms in December 1996 and December 1998 showed bilateral sensorineural hearing disability, worse on the left.

After review of the record and evaluation of the Veteran in January 2010, a VA audiologist diagnosed bilateral sensorineural hearing loss and recurrent tinnitus in the left ear.  Pure tone thresholds in the right ear were 10 decibels at 500 hertz, 20 at 1000 hertz, 45 at 2000 hertz, 60 at 3000 hertz, and 70 at 4000 hertz; the left ear revealed pure tone thresholds of 45 decibels at 500 hertz, 70 at 1000 hertz, 90 at 2000 hertz, 105 at 3000 hertz, and 105+ at 4000 hertz.  The examiner noted that a nexus opinion regarding service connection would be based on speculation due to the lack of an exit audiogram, as the May 1955 results did not provide frequency or intensity specific information.

Also on file is a July 2010 Formal Finding on the Unavailability of Service Treatment Records in which it was noted that VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center in February 2005 and received a reply in March 2005 that no additional records were available and that his service treatment records were destroyed by fire.  It was also reported that, in May 2010, the Veteran was requested to complete and return an enclosed NA Form 13055, Request for Information Needed to Reconstruct Medical Data; he was also advised as to additional evidence that could be submitted to support his claim.  VA Form 13055 was not returned and no additional evidence relevant to his service treatment records has been submitted.

The Veteran testified at his August 2015 travel board that he was exposed to acoustic trauma while in field artillery in service, that his hearing loss started approximately 2-5 years after service discharge, and that his tinnitus started several years after his hearing loss.  The Veteran's daughter testified as to the Veteran's long history of hearing problems.

Although most of the Veteran's service treatment records are unavailable, his May 1955 medical evaluation at service separation is of record.  His bilateral hearing was reported to be 15/15 for whispered and spoken voice.  The initial medical evidence of hearing loss or tinnitus was not until 1996, which is over 40 years after service separation, when the Veteran noted a history of decreased hearing with a recent significant increase in hearing loss in the left ear; he also reported tinnitus.  Although the Veteran relates his current bilateral hearing loss and tinnitus to service noise exposure, he testified in August 2015 that his hearing loss did not start until at least two years after service discharge and that his tinnitus began several years later than his hearing loss.  After review of the record and examination of the Veteran in January 2010, a VA audiologist concluded that it would be no more than speculation to relate the Veteran's current hearing loss to service since his May 1955 exit evaluation does not contain frequency or intensity specific information.  
In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In this case, the January 2010 opinion is in accordance with Jones because the examiner noted the evidence needed, an audiogram, to make the opinion non-speculative.  This evidence cannot be obtained because an audiogram was not obtained in service.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  In the present case, however, the Veteran has not contended that he has had loss of hearing or tinnitus since service.  Rather, as noted above, he testified in August 2015 that both his bilateral hearing loss and tinnitus began several years after he left service.  

Due consideration has been given to the Veteran's hearing testimony and statements in support of his claim, as well as his daughter's testimony in August 2015.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has bilateral hearing loss and tinnitus due to service.  In fact, he has testified that his hearing loss and tinnitus did not begin until several years after service discharge.  Although the Veteran's daughter is competent to testify as to her observations of the Veteran's hearing problems, she is also not competent to testify that his current problems are due to service.

Consequently, service connection for bilateral hearing loss and for tinnitus is denied.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Lastly, the Board notes that reopening and adjudicating the Veterans appeal of the issue of entitlement to service connection for bilateral hearing loss on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the November 2012 Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


